Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant arguments filed on 9/02/2022 with respect to the 35 USC 101 rejection is persuasive. More particularly, the additional elements of the amended limitations amount to significantly more than an abstract idea. The rejection is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Walker (US 2004/0242297) discloses that a player can swap cards with another player (paragraphs 11,156). However, Walker fails to teach the claim limitation of, “display an indicator to designate one of a first player at the first gaming device or a second player at the second gaming device to provide an option of switching a dealt video poker hand with a video poker hand dealt to the other one of the first or second player”.

Nicely (US 7,748,714) discloses an icon or an indicator (284 or 295 in Fig. 3) that allows the player to swap or exchange hand (col. 6:9-28). However, an indicator that allows the player to swap or exchange hand is not an indicator to designate one of the first or second player to provide an option of switching a dealt video poker hand as claimed.

Chun (US 7,922,587) discloses a game device comprising a switching mechanism to switch to different games and allow a player at one terminal to switch to different tables and place bets at different games at a time (abstract).

Parrott (US 2011/0028205) discloses a system that allows a player to select and control multiple gaming machines (Figs. 2b-2d).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715